       Case 1:17-cv-00130-LG-RHW Document 135 Filed 11/20/18 Page 1 of 5



                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 SOUTHERN DIVISION


                          NOTICE OF PRETRIAL CONFERENCE
                            CIVIL JURY/NON-JURY TRIALS

       The below matter is set in the Southern Division of this District for a TRIAL to be heard
during a three-week CIVIL CALENDAR BEGINNING Monday, January 7, 2019, at the
United States Courthouse, Courtroom 806, 2012 15th Street, Gulfport, Mississippi, Judge Louis
Guirola, Jr., presiding.

        A PRETRIAL CONFERENCE is ordered in the below case as set forth below before
United States District Judge Louis Guirola, Jr., United States Courthouse, 2012 15th Street, Suite
814, Gulfport, MS. pursuant to the attached scheduled. A date specific for the beginning of the
trial will be determined during the Pretrial Conference. The parties should have their
calendars available and be prepared to discuss available dates for a firm trial setting.

I.     PRETRIAL CONFERENCE

        If settlement is to be discussed in jury cases, counsel are instructed to confer with their
clients in advance of the Pretrial Conference and to have their clients, corporate representatives
and/or adjusters present or available by telephone at the appointed time. In cases where
settlement discussions are contemplated, a memorandum (3 page maximum) setting forth a brief
explanation of the case and a candid appraisal of the respective positions, including possible
settlement figures, should be forwarded to the court at 2012 15th Street, Suite 814, Gulfport, MS
39501, or via e-mail to chambers, to be received no later than three (3) business days prior to the
pretrial conference. This document is not to be exchanged and will be viewed only by the
Court. The memorandum will not become a part of the Court file and will be destroyed upon the
exhaustion of settlement negotiations. Do not submit settlement memoranda in non-jury
cases.

        In preparing for the Pretrial Conference, please refer to Local Rule 16(j) governing
Pretrial Orders and the official form for all pretrial orders. EXCEPTIONS to this rule are (1)
the requirement of the Magistrate Judge’s signature appearing on the Pretrial Order is waived
and (2) the Pretrial Order is to be submitted to Judge Guirola at the Pretrial Conference.

II.    JURY INSTRUCTIONS

       Please refer to Local Rule 51 regarding jury instructions.

III.   DEPOSITIONS

       In all cases, depositions to be introduced at trial, other than for rebuttal or impeachment
purposes, shall be abridged and submitted to Judge Guirola at the Pretrial Conference, in
accordance with Rule 16(j)(5)(A), (B), and (C), which requires the designation and marking of
       Case 1:17-cv-00130-LG-RHW Document 135 Filed 11/20/18 Page 2 of 5



the portions of the deposition to be offered and to which there are objections. Specific
objections to deposition testimony shall be included in the Pretrial Order and will be considered
by the Court at the Pretrial Conference. Objections not noted in the Pretrial Order are waived.

        Video depositions shall be edited prior to trial as stated in Rule 16(j)(5)(D). Specific
objections to portions of video depositions shall be noted in the Pretrial Order, and written
transcripts of those portions to which there are objections will be considered by the Court at the
Pretrial Conference. Objections not noted in the Pretrial Order are waived.

IV.    IN LIMINE MOTIONS

      Please refer to Local Rule 7(b)(2)(E) regarding in limine motions. Absent good cause,
untimely motions in limine will be summarily denied.

V.     EXHIBITS AND WITNESS LISTS

       Prior to trial, exhibits are to be pre-marked, and a list briefly describing each is to be
presented to the courtroom deputy clerk (original and one copy of the exhibits, original and four
copies of the exhibit list) at the beginning of trial. (A sample of the exhibit list is enclosed.)

        In accordance with Rule 16(j)(2)(G) the pretrial order shall identify exhibits to which
there are objections and state precisely the ground for the objection.

       Original and four (4) copies of list of proposed witnesses should be presented to the
courtroom deputy clerk at the beginning of trial.

VI.    CONFLICTS

       Counsel are reminded that only conflicts listed in the Case Management Plan Order will
be honored during this trial calendar. Any subsequent conflicts not so listed will be considered
when scheduling the exact dates of trial, but not necessarily honored.

       Should a party or the attorney for said party fail to appear or to follow the directions set
out herein, an ex parte hearing may be held and a judgment of dismissal or default or other
appropriate judgment entered or sanctions imposed.


VII.   ADVISORY FOR LIMITING PERSONAL INFORMATION IN TRANSCRIPTS

        The judiciary’s privacy policy restricts the publication of certain personal data in
documents filed with the court. The policy requires limiting Social Security and financial
account numbers to the last four digits, using only initials for the names of minor children, and
limiting dates of birth to the year. [For criminal cases, also limit home addresses to city and
state.] However, if such information is elicited during testimony or other court proceedings, it
will become available to the public when the official transcript is filed at the courthouse unless,
and until, it is redacted. The better practice is for trial lawyers to avoid introducing this
information into the record in trial. Please take this restriction into account when questioning
      Case 1:17-cv-00130-LG-RHW Document 135 Filed 11/20/18 Page 3 of 5



witnesses or making other statements in court. If a restricted item is mentioned in court, the
attorney may ask to have it stricken from the record or partially redacted to conform to the
privacy policy, or the court may elect to do so on its own motion.

       As part of the Fifth Circuit’s Implementation of the Electronic Record on appeal, the
Court will now scan and docket exhibits offered into evidence at trial and during other
evidentiary hearings in civil and criminal cases in which a notice of appeal has been filed. The
said exhibits will be available to the public and it is the responsibility of the parties to redact
according to the E-government Act of 2002 when presenting exhibits.


Date: November 20, 2018


                                               áB_Éâ|á Zâ|ÜÉÄt? ]ÜA
                                               LOUIS GUIROLA, JR.
                                               UNITED STATES DISTRICT JUDGE
       Case 1:17-cv-00130-LG-RHW Document 135 Filed 11/20/18 Page 4 of 5



                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF MISSISSIPPI
                               SOUTHERN DIVISION



                                                                       PLAINTIFF(S)

VERSUS                                                         CIVIL ACTION NO. *

                                                                     DEFENDANT(S)


                               PLAINTIFF’S EXHIBIT LIST
                           (or DEFENDANT’S EXHIBIT LIST)

NUMBER       DESCRIPTION                          SPONSOR       ID     EVIDENCE

P-2          Briefly describe each exhibit,               (Leave these columns blank,
                                                          to
(or          leaving sponsor, evidence and        be completed by court when
D-1)         ID columns blank                     exhibits are entered)

P-2          Double space between exhibits
(or
D-2)



                     THIS INSTRUMENT IS AN EXAMPLE ONLY.
                       DO NOT USE FOR YOUR EXHIBIT LIST.
     Case 1:17-cv-00130-LG-RHW Document 135 Filed 11/20/18 Page 5 of 5



                           PRETRIAL CONFERENCES
                       BEFORE JUDGE LOUIS GUIROLA, JR.



Cause No.              Style                               Jury       Time
                                                           Status



******************************************************************************
                           Tuesday, December 18, 2018
******************************************************************************

1:17cv00130-LG-RHW     Gulf Restoration Network v.         J        9:00 a.m.
                       Oscar Renda Contracting, Inc.
